Name: Commission Regulation (EEC) No 1249/88 of 6 May 1988 on the issue of a standing invitation to tender for the resale on the internal market of 9 000 tonnes of common wheat held by the German intervention agency for processing into malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5. 88No L 119/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1249/88 of 6 May 1988 i on the issue of a standing invitation to tender for the resale on the internal market of 9 000 tonnes of common wheat held by the German intervention agency for processing into malt 2. Without prejudice to Regulation (EEC) No 1836/82 and in particular the second subparagraph of Article 13 (4) thereof, the following special rules shall apply to this invitation to tender :  tenderers shall undertake :  to process or have processed into malt the quantities of common wheat before 30 June 1988 . Processing shall be deemed to have taken place when the wheat in question has undergone soaking, and  to keep stock accounts showing quantities purchased and the uses to which they have been put and, in the case of resale, the names and addresses of purchasers and the quantities sold,  a security of 15 ECU per tonne shall be lodged by the successful tenderer with the German intervention agency to ensure that the conditions laid down in the first indent are complied with. The security shall be lodged at the latest two working days following the day on which the notification of award of the contract is received. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) lays down that invitations to tender are to be organized for the sale of cereals held by intervention agencies ; Whereas Article 4 of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (4), as last amended by Regulation (EEC No 241 8/87 (*), provides for the possibility of restricting the use of cereals sold for specific uses and/or destinations ; Whereas, in the present situation of the market, a feature of which is a shortage of common wheat which may be used for malting, a standing invitation to tender should be issued for the resale on the internal market of 9 000 tonnes of common wheat held by the German intervention agency for processing into malt ; Whereas, moreover, as regards verification, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down detailed rules for verifying the use and/or destination of products from intervention (*), as last amended by Regulation (EEC) No 727/88 17), are applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The obligations laid down in the first indent of Article 1 (2) shall be considered primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (8). They shall be deemed to have been fulfilled only if the successful tenderer provides proof to that effect. 2. Proof of processing into malt of the cereals referred to in this Regulation shall be furnished in accordance with Regulation (EEC) No 1687/76. HAS ADOPTED THIS REGULATION : Article 1 1 . The German intervention agency shall issue a standing invitation to tender for the disposal on the internal market of 9 000 tonnes of common wheat for processing into malt. 1 Article 3 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I', the following point and footnote are added : '48 . Commission Regulation (EEC) No 1249/88 of 5 May 1988 on the issue of a standing invitation to tender for the resale on the internal market of 9 000 tonnes of common wheat held by the German intervention agency for processing into malt (48). (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 7. 0 OJ No L 139, 24. 5. 1986, p. 36. (&lt;) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 223, 11 . 8 . 1987, p . 5 . ( «) OJ No L 190, 14. 7. 1976, p . 1 . 0 OJ No L 74, 19. 3 . 1988, p. 64. (8) OJ No L 205, 3 . 8 . 1985, p. 5. No L 119/97. 5. 88 Official Journal of the European Communities On the dispatch of the common wheat in question, section 1 04 :  Destinado a ser transformado en malta (apartado 1 del artÃ ­culo 1 del Reglamento CEE) n ° 1249/88) Article 4 1 . The closing date for the submission of tenders for the first partial invitation to tender is hereby fixed at 10 May 1988 . i j ­ 2. The closing date for the last partial invitation to tender shall be 17 May 1988 . 3 . Tenders must be submitted to the German intervention agency :  Bestemt til forarbejdning til malt (artikel 1 , stk. 1 , i forordning (EÃF) nr. 1249/88)  Zur Verarbeitung zu Malz bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1249/88)  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã ²Ã Ã ½Ã · (Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸. 1249/88) Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung BALM, i Adickesallee 40, D-6000 Frankfurt-am-Main,  For processing into malt (Article 1 ( 1 ) of Regulation (EEC) No 1249/88) (Telex : 4-11475, 4-16044).  DestinÃ © Ã Ã ªtre transformÃ © en malt (article 1 er paragraphe 1 du rÃ ¨glement (CEE) n ° 1249/88)  Destinato ad essere trasformato in malto (articolo 1 , paragrafo 1 del regolamento (CEE) n . 1249/88)  Bestemd om tot mout te worden verwerkt (artikel 1 , lid 1 , van Verordening (EEG) nr. 1249/88) Article 5 The German intervention agency shall notify the Commission, at the latest by Tuesday of the week following the closing date for the submission of tenders, of the quantity and average prices of the various lots sold. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Destinado a ser transformado em malte (n? 1 do artigo 1 ? do Regulamento (CEE) n? 1249/88) H OJ No L 119, 7. 5 . 1988 , p. 8 '. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1988 . For the Commission Frans ANDRIESSEN Vice-President